DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 and 07/18/2022.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2018-228732 filed on 12/06/2018. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable by Oosawa (US20120150411) in view of Sakaguchi (US20160365068) and Kellum (US20070050127) and Miyajima (US20100082215).
Regarding claim 1, Oosawa teaches a vehicle control device comprising:
sensing devices configured to acquire information on at least a traveling state of a vehicle ([0025] disclosing sensors such as wheel speed and a camera that acquire information of a travelling state of the vehicle);
actuators configured to control the traveling state of the vehicle ([0034] disclosing applying longitudinal acceleration “actuator” to maintain a preset interrelation “control the travelling state of the vehicle”); and a controller configured to:
execute a cruise control to let the vehicle travel using the information and the actuators in such a manner that an acceleration of the vehicle is equal to a predetermined cruise control acceleration ([0034] disclosing a vehicle-to-vehicle distance control “cruise control” in which an acceleration is applied in a predetermined manner to maintain a relative distance with the host vehicle. [0036] disclosing the condition being satisfied when the vehicle-to-vehicle distance control range is between a minimum and maximum enabling range); 
and start a vehicle speed upper limit control to let the vehicle travel using the information and the actuators in such a manner that a vehicle speed of the vehicle does not exceed a vehicle speed upper limit value determined based on a shape of a curve section, when a start condition becomes satisfied, the start condition being a condition which is satisfied at least when the vehicle reaches a predetermined control start position defined with respect to a start position of the curve section regardless of whether or not the predetermined cruise control is being executed ([0053] disclosing a speed control section includes a GFC command value alteration section, that is a curve turning vehicle speed control section. The GFC command value alteration section sets the output command value G such that the vehicle speed approaches a desired vehicle speed Vt0 “upper limit” at the time of detection of the host vehicle’s entry into a curve, this is interpreted that based on the shape of the curve a desired Vt0 “upper limit” is set when the vehicle enters into a start of a curve regardless of whether or not the predetermined vehicle to vehicle “cruise control execution condition” is being executed).
Oosawa does not teach wherein the controller is configured to: start displaying a predetermined display element, when the vehicle speed upper limit control is started; end the vehicle speed upper limit control, when the vehicle reaches a predetermined control end position defined with respect to an end position of the curve section while the vehicle speed upper limit control is being executed; end displaying the predetermined display element in the first mode when the cruise control is being executed at the predetermined control end position; end displaying the predetermined display element in a second mode which is different from the first mode when the cruise control is not being executed at the predetermined control end position.
Sakaguchi teaches start displaying a predetermined display element, when the vehicle speed upper limit control is started ([0034] disclosing a deceleration control for decelerating the vehicle before a start of a curve section. [0098]-[0099] disclosing a curve deceleration control display which is displayed when the vehicle is using the deceleration curve mode, i.e., starts displaying the predetermined display when the deceleration control “speed upper limit control” is started);
Oosawa and Sakaguchi are analogous art because they are in the same field of endeavor, cruise control within a curved road. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Oosawa to incorporate the teaching of Sakaguchi of start displaying a predetermined display element, when the vehicle speed upper limit control is started in order to notify the driver of the control mode.
Kellum teaches end displaying the predetermined display element in the first mode when the cruise control is being executed at the predetermined control end position and end displaying the predetermined display element in a second mode which is different from the first mode when the cruise control is not being executed at the predetermined control end position (Since the claim states first and second modes not display modes, it is interpreted from these two limitations that the predetermined display is ended whether or not the vehicle is in a first mode when the cruise control is executed or a second mode in which the cruise control is not executed. Kellum in [0034] discloses ending a warning or advisory information to a driver at the end of a curve “end position”, which is interpreted as ending the display regardless of whether the cruise control is started at the end of the curve);
Oosawa and Kellum are analogous art because they are in the same field of endeavor, display control mode in curve navigation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Oosawa to incorporate the teaching of Kellum of end displaying the predetermined display element in the first mode when the cruise control is being executed at the predetermined control end position, end displaying the predetermined display element in a second mode which is different from the first mode when the cruise control is not being executed at the predetermined control end position in order to notify the driver of the control mode change.
Miyajima teaches end the vehicle speed upper limit control when the vehicle reaches a predetermined control end position defined with respect to an end position of the curve section while the vehicle speed upper limit control is being executed ([0080] disclosing ending the speed control “speed upper limit control” after the end of the curve and returning to the set vehicle speed Vs, which is interpreted as when the vehicle reaches the end of the curve section, see also [0115] disclosing the end condition is met when there are no more continuous curve in front of the vehicle).
Oosawa as modified by Sakaguchi and Kellum and Miyajima are analogous art because they are in the same field of endeavor, cruise control within a curved road. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Oosawa as modified by Sakaguchi and Kellum to incorporate the teaching of Miyajima of end the vehicle speed upper limit control when the vehicle reaches a predetermined control end position defined with respect to an end position of the curve section while the vehicle speed upper limit control is being executed in order to return the vehicle to the speed set by the cruise control after determining the end of the curve.

Regarding claim 2, Oosawa as modified by Sakaguchi and Kellum and Miyajima teaches the vehicle control device according to claim 1, wherein the curve section includes:
a first clothoid section in which a curvature gradually increases up to a constant value (Oosawa figure 6 disclosing a clothoid with a curvature increasing to a constant value from t1 to t2); 
a static circle section in which the curvature remains at the constant value (Oosawa figure 6 disclosing a clothoid with a curvature increasing to a constant value from t1 to t2, and a static circle where curvature remains constant from t2 to t3); and 
a second clothoid section in which the curvature gradually decreases from the constant value(Oosawa figure 6 disclosing a clothoid with a section where curvature gradually decreases from the constant value from t3 to t4),
wherein the vehicle control device is configured to determine that the vehicle reaches the predetermined control end position when the vehicle reaches an end position (Miyajima [0080] disclosing ending the speed control “speed upper limit control” after the end of the curve and returning to the set vehicle speed Vs, which is interpreted as when the vehicle reaches the end of the curve section, see also [0115] disclosing the end condition is met when there are no more continuous curve in front of the vehicle).
Oosawa as modified by Sakaguchi and Kellum and Miyajima does not yet teach reaches an end position of the static circle section.
Miyajima teaches when the vehicle reaches an end position of the static circle section ([0096]-[0097] disclosing the point ce is the exit point of the interval having constant radius of curvature. The speed Vq0 is maintained until reaching a reference point Pca where the vehicle starts to accelerate for the next interval Ce-Cd, here it is understood that the end condition is based on the end of the static circle Ce).
Oosawa as modified by Sakaguchi and Kellum and Miyajima are analogous art because they are in the same field of endeavor, vehicle speed control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Oosawa as modified by Sakaguchi and Kellum and Miyajima to incorporate the teaching of Miyajima of reaches an end position of the static circle section. It would have been obvious to try in order to control the speed of the vehicle based on the radius of curvature of the road.
Claims 4, 7 are rejected for similar reasons as claim 1, see above rejection. 
Claims 5, 8, are rejected for similar reasons as claim 2, see above rejection.
                                              Allowable Subject Matter
Claims 3, 6, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 would be allowable for disclosing the vehicle control device according to claim 1, Wherein the controller is configured to:
In the first mode, end displaying the predetermined display element without blinking the predetermined display element, and 
In the second mode, end displaying the predetermined display element after blinking the predetermined display element.
Claims 6 and 9 would be allowable for similar reasons as claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US6116369 disclosing a change of mode from follow mode adaptive cruise to cruise control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664